Title: To George Washington from Brigadier General Thomas Nelson, Jr., 11 August 1778
From: Nelson, Thomas Jr.
To: Washington, George


          
            My Dear sir
            Philada Aug: 11 1778
          
          Will you pardon a liberty I am about to take with you. I have been inform’d that you
            have had the misfortune to lose your favorite Horse & that you are not mounted
            at present as you ought to be. The Liberty I am about to take with you, is that of
            sending you a Horse that will suit  you better than any one in
            Am[e]rica. But then I must insist that he be accepted as a present, for his value cannot
            be ascertain’d. He is now nine years old and of most excellent qualities. He is not
            quite reconcild to the beat of Drums, but that he will soon be familiariz’d. I must again apologize for this liberty and beg that you will
            believe me with the greatest sincerity Your Obedt Servt
          
            Thos Nelson Jr
          
        